 Case 3:19-cv-03018-JLV Document 23 Filed 08/24/20 Page 1 of 3 PageID #: 81




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               CENTRAL DIVISION


MATTHEW KURTENBACH,                                    CIV. 19-3018-JLV

                          Plaintiff,
                                                            ORDER
             vs.

CITY OF WINNER,

                          Defendant.


      Plaintiff Matthew Kurtenbach filed a pro se civil rights action under

42 U.S.C. § 1983. (Docket 1). At the time alleged in the complaint, Mr.

Kurtenbach was an inmate at the Winner County Jail. Id. at 2. Defendant City

of Winner filed an answer. (Docket 8). On May 29, 2020, defendant filed a

motion for summary judgment together with a statement of undisputed

material facts, an affidavit, one exhibit and a supporting legal memorandum.

(Dockets 16-18, 18-1 & 19). On June 24, 2020, defendant filed a status report

together with an affidavit and three exhibits. (Dockets 21, 22 & 22-1 through

22-3). The status report indicated that attempted service of defendant’s

summary judgment motion upon plaintiff was unsuccessful and plaintiff’s mail

had been returned as being unable to forward. (Dockets 21 & 22-3).

      By the court’s local rules, plaintiff’s response to defendant’s motion for

summary judgment was due on or before June 22, 2020. D.S.D. Civ. LR
  Case 3:19-cv-03018-JLV Document 23 Filed 08/24/20 Page 2 of 3 PageID #: 82




7.1(B).1 While the court recognizes Mr. Kurtenbach’s pro se status, “[e]ven pro

se litigants must comply with court rules and directives.” Soliman v. Johanns,

412 F.3d 920, 922 (8th Cir. 2005). Mr. Kurtenbach is expected to comply with

the court’s local rules, as well as the Federal Rules of Civil Procedure. Each

party to litigation must maintain a valid mailing address and notify the Clerk of

Court and counsel for an opposing party when an address change occurs.

Good cause appearing, it is

      ORDERED that Mr. Kurtenbach has an obligation to file a response, with

citation to legal authorities, if he opposes the defendant’s motion for summary

judgment. See Dockets 16-18, 18-1 & 19. Mr. Kurtenbach’s response must

be filed with the court and served on the defendant’s attorney by U.S. mail on

or before September 17, 2020. See D.S.D. Civ. LR 7.1(B).

      IT IS FURTHER ORDERED that Mr. Kurtenbach shall serve upon

defendants’ attorney, Douglas M. Deibert, 200 East 10th Street, Suite 200,

Sioux Falls, SD 57104, a copy of every further pleading or other document

submitted for consideration by the court. Mr. Kurtenbach shall include with

the original paper to be filed with the Clerk of Court a certificate stating the

date a true and correct copy of any document was mailed to defendants’

counsel. Any paper received by the court which has not been filed with the




      1
       The Civil Local Rules of Practice for the United States District Court for
the District of South Dakota may be found on the internet at:
https://www.sdd.uscourts.gov/, under the tab “Local Rules & General Orders.”
                                             2
  Case 3:19-cv-03018-JLV Document 23 Filed 08/24/20 Page 3 of 3 PageID #: 83




Clerk of Court or which fails to include a certificate of service will be

disregarded by the court.

      NOTICE IS FURTHER GIVEN that “[a] district court has discretion to

dismiss an action under [Fed. R. Civ. P. 41(b)] for a plaintiff’s failure to

prosecute, or to comply with Federal Rules of Civil Procedure or any court

order.” Henderson v. Renaissance Grand Hotel, 267 Fed. App’x 496, 497 (8th

Cir. 2008) (citations omitted); see also Link v. Wabash R.R. Co., 370 U.S. 626,

630-33 (1962) (holding a district court may dismiss an action under Rule 41(b)

on its own initiative and “without affording notice of its intention to do so or

providing an adversary hearing before acting[,]” and recognizing a district court

has the inherent authority to “manage [its] own affairs so as to achieve the

orderly and expeditious disposition of cases[]”).

      Dated August 24, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                             3
